Order entered October 27, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00109-CR

                  RAYMOND OSCAR ROBLEDO, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 363rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F15-00555-W

                                     ORDER

      The clerk’s record reflects that a jury convicted appellant of capital murder

on January 28, 2016. The Texas Court of Criminal Appeals granted an out of time

appeal on January 29, 2020.       On October 2, 2020, we granted appellant’s

September 25, 2020 second motion to supplement the record and ordered Dallas

County District Clerk Felicia Pitre to file a supplemental clerk’s record with the

jury charge from guilt/innocence. The district clerk has notified the Court that her
office cannot file the record because “the requested documents (jury charges or

proposed jury charges) have not been filed with” her office.

      Because the rules of appellate procedure specifically provide that the clerk’s

record “must include” the court’s charge, TEX. R. APP. P. 34.5(a)(5), we ORDER

the trial court to hold a hearing to determine the status of the trial court’s jury

charge on guilt/innocence. Specifically, the trial court shall determine:

          • Whether the trial court’s charge to the jury on guilt/innocence has
            been lost or destroyed;

          • If the charge to the jury on guilt/innocence has been lost or destroyed,
            whether the parties can agree on a copy that accurately duplicates with
            reasonable certainty the original jury charge.

      If the parties cannot agree on a copy, the trial court must then determine

what constitutes an accurate copy of the charge to the jury on guilt/innocence and

order that it be included in a supplemental clerk’s record to this Court. TEX. R.

APP. P. 34.5(e).

      We ORDER the trial court to transmit a record containing its written

findings of fact, any orders, and any supporting documentation to this Court within

THIRTY DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Tracy

Holmes, Presiding Judge, 363rd Judicial District Court; Dallas County District

Clerk Felicia Pitre; Official Court Reporter Darline King LaBar, 363rd Judicial

District Court; and counsel for the parties.
      We ABATE the appeal to allow the trial court to comply with this order.

The appeal shall be reinstated when the findings are received or at such other time

as the Court deems appropriate.

                                            /s/    LANA MYERS
                                                   JUSTICE